RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 October 2020 has been entered.
Amendments to the specification and claims 1, 113, 115, and 116, filed on 16 October 2020, have been entered in the above-identified application.  Claim 114 is newly cancelled by applicant.  Claims 1, 35, 36, 41, 42, 47, 52, 62, 63, 73, 81, 82, 92, 94-97, 109-113 and 115-116 are pending, of which claims 81, 82, 92, and 94-97 remain withdrawn from consideration as described on page 3 of the Office Action mailed on 22 March 2019.




WITHDRAWN REJECTIONS
The objection to the specification, made of record on page 3, paragraph 4 of the office action mailed 19 August 2020 have been withdrawn due to Applicant’s amendment in the response filed 16 October 2020.
The 35 U.S.C. § 112(b) rejection of claim 115, made of record on page 4, paragraph 5 of the office action mailed 19 August 2020 have been withdrawn due to Applicant’s amendment in the response filed 16 October 2020.
NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 35, 36, 41, 42, 47, 109, and 116 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schneider (U.S. Pub. 2011/0215018) in view of Khatib (U.S. Pat. 5,674,626).
Regarding claim 1, Schneider discloses a multilayer label to be applied to a reusable container. FIGS. 3 and 4 show representative labels disposed on curved containers.  FIG. 4 contains the following layers in order, see description at p. 4, [0045]:
27 – mono- or bi-axially oriented polymeric film, reading on the claimed second layer

11b – printed decorative layer, reading on the print located on printable surfaces between the first and second layer
19b (described as 9b in the description) – biaxially oriented polymeric film, reading on the claimed first layer
13b – pressure-sensitive adhesive layer which is adapted to be detached in a washing liquid at a temperature between about 50 °C and about 95 °C, see p. 1, [0007], reading on the claimed first adhesive layer

It would have been obvious to have selected a mono-axially oriented polymeric film for layer 27 (reading on the claimed second layer) to arrive at the claimed invention, as Schneider teaches that such a layer can be biaxially or monoaxially stretched, see p. 4, [0045]. Schneider is silent regarding annealing of the mono-axially oriented layer and thus such a layer is considered to be non-annealed.
Schneider does not specify a release layer comprising a release agent formed over the second layer (layer 27).  Schneider also does not specify that the multilayer label is wound into a roll for dispensing with a dispensing machine as claimed.
Khatib describes a release composition for printable linerless labels, see title and abstract. The release composition is applied to the opposite side of the substrate as the pressure-sensitive adhesive layer, see abstract and col. 3, lines 44-67.  The release coating composition is a polysiloxane material, see id.  Khatib teaches a continuous label well and roll having a plurality of individual precut labels attached to each other by a web, see FIGS. 4, 5, and 6 and description at col. 6, lines 24-64. The individual labels 
The limitation of wound into a roll “for dispensing with a dispensing machine” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  See MPEP § 2111.02.  In this case, the labels of Schneider modified by Khatib results in a roll of die-cut labels which could be dispensed in a machine, such as a machine which peels the die cut label from the remaining labelstock to dispense a label.  Furthermore, automation of a manual activity to achieve the same result, namely using a machine to dispense labels rather than manually dispensing labels, is generally not sufficient to distinguish over the prior art.  See MPEP § 2144.04(III).
Schneider and Khatib are analogous because they are similar in structure and function, as each describes linerless pressure-sensitive adhesive layers.
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a release coating composition to the outermost, opposite side of the multilayer label as the pressure-sensitive adhesive layer as taught in Khatib in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to include such a release coating to allow the labels to be unrolled from a roll of labels without the need for a liner web to be torn off and discarded when a label is used. See col. 1, lines 11-28 of Khatib.
Regarding claim 35, Schneider discloses that the biaxially stretched polymeric film layer 9 is preferably composed of polyethylene terephthalate (PET), see p. 3, [0032].  Other suitable polymers include polyvinyl chloride, polystyrene, polypropylene, polyethylene, polylactic acid, or cycloolefin copolymers, see p. 2, [0019].
Regarding claim 36, Khatib teaches that the substrates of the invention may include polyester, vinyl, bond paper, or latex-impregnated paper. See col. 2, lines 61-67.  It would have been obvious to substitute polymer film 9 of Schneider for a paper based layer as taught in Khatib as Khatib teaches that these are recognized equivalents for substrates in the adhesive label art. In the alternative, Schneider teaches using that the polymeric film layer may be a part of a film composite layer (see p. 2, [0021]), and thus a paper layer may be included in addition to the polymeric layer based on the description of suitable substrates as taught in Khatib to arrive at the claimed invention.
Regarding claim 41, Schneider describes the layer 27 in FIG. 4 as a “further polymeric film layer”, see p. 4, [0045]. Thus, one would look to the disclosure of Schneider for suitable materials for such a layer.  Page 2, [0019] and p. 3, [0032] describe suitable materials for the polymeric layer to be polyethylene terephthalate (PET), polyvinyl chloride, polystyrene, polypropylene, polyethylene, polylactic acid, or cycloolefin copolymers.
Regarding claim 42, Khatib teaches that the release coating composition is polysiloxane-based, reading on silicone. See abstract and col. 3, lines 44-67.
Regarding claim 47, Schneider teaches that the interlayer laminating adhesive is preferably a two-component polyurethane adhesive which is crosslinkable by use of ultraviolet light, see p. 2, [0022].
Regarding claim 109, Schneider teaches that layer 9b is biaxially oriented, and thus such a layer is oriented in the machine direction.
Regarding claim 116, Khatib in FIGS. 5-6 shows an uncut bridge skeletal structure 40 which is outside of the individual labels 36’.  The Examiner has interpreted the width of the bridge in Khatib to be the distance between the labels.  As seen in the figures, the width of this bridge 40 between each label is smaller than the largest width of the labels along the roll.  

    PNG
    media_image1.png
    432
    518
    media_image1.png
    Greyscale



Claims 52, 62, 109, 110, 111, and 112 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (U.S. Pub. 2011/0215018) and Khatib (U.S. Pat. .
Claims 109, 110, and 111, Schneider and Khatib are relied upon as described above to disclose a laminate meeting the limitations of claim 1.  Schneider does not specify all of the machine direction and biaxially orientations for the first and second film layers as specified in the claims.
Patel describes oriented multi-layer shrink labels.  The films are uniaxially oriented or biaxially oriented with preferential orientation in either the machine or the cross direction, see p. 1, [0001] and p. 3, [0040].  Patel does not require annealing of the uniaxially oriented films.  This allows for the use of a machine direction oriented film for either or both polymeric films of a laminate (reading on claims 109 and 110), or the use of a machine direction oriented film and a biaxially oriented film which has preferential orientation for the polymeric films of the laminate (reading on claim 111).
Schneider, Khatib, and Patel are analogous because they each disclose laminate printed label materials.
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a shrinkable monoaxially machine direction oriented layer and cross direction oriented layer in the laminate as taught in Patel to arrive at the desired shrinkage condition in the machine and cross directions, see p. 4, [0053].
Regarding claim 52, Schneider and Khatib are relied upon as described above to disclose a laminate meeting the limitations of claim 1.  Schneider gives an example of the PET film being 50 microns thick (see p. 4, [0040]), but does not specify the overall 
Patel describes oriented multi-layer shrink labels.  The films are uniaxially oriented or biaxially oriented with preferential orientation in either the machine or the cross direction, see p. 1, [0001] and p. 3, [0040].  Patel does not require annealing of the uniaxially oriented films.  Patel teaches that clarity and transparency – which are desirable in the label industry to provide a non-obscured view of a product – is possible with film thicknesses of 2.0 mils (50 microns). See p. 4, [0049].
Claim 62, Schneider and Khatib do not specify the density of the overall laminate.  However, Patel teaches that the overall film has a density of less than 1.0 g/cm3, and preferably less than 0.98 g/cm3.  See p. 3, [0039].  Densities less than 1.0 g/cm3 allow for floatation separation techniques during recycling operations, see p. 1, [0009].
Claim 112, Patel teaches that the overall film has a stiffness of at least about 5 Gurley, and preferably from 20-70 Gurley for proper dispensing of the labels at line speeds, see p. 4, [0051].  1 Gurley is equal to one milligram of force. Schneider teaches using a relatively stiff material for the polymeric layer, with an elasticity modulus of at least 2500 MPa, see p. 2, [0020], but does not specify the stiffness in units of mN/m. 
The limitation “as measured using Lorentzen & Wettre (L&W) method” is a limitation referring to the method of testing the stiffness of the label laminate, and does not determine the patentability of the product.  The method of testing the product is not germane to the issue of patentability of the product itself.  Cf. MPEP § 2113 in regards to products made by different processes in which the product II) regarding preamble statements reciting the purpose or intended use of a product.  Using any accurate method to determine the stiffness can demonstrate the claimed property, unless the claimed process produces unexpected results.

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider (U.S. Pub. 2011/0215018) and Khatib (U.S. Pat. 5,674,626) in further view of Mitchell (WO 2012/136895 A1).
Regarding claim 63, Schneider and Khatib are relied upon as described above to disclose a laminate meeting the limitations of claim 1.  Schneider does not specify the density of the overall laminate.
Mitchell describes plastic, removable labels, see abstract and p. 1, lines 6-7.  The facestock of the label may be a laminated, multilayer structure, see p. 5, line 11 to p. 6, line 3.  Mitchell teaches that when recycling of the label in a wash process, the label will most likely sink due to its specific gravity being greater than 1.  See p. 8, lines 4-13.  Thus the density of the overall label is greater than 1.0 g/cm3.  Note that the specific gravity of a liquid is measured relative to the density of water.
Schneider, Khatib, and Mitchell are analogous because they each disclose laminate printed label materials.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form a label having a density higher than 1 g/cm3 to allow for separation of the label from a washing liquid during a recycling process in which the label is removed from its adherend.

Claim 112 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider (U.S. Pub. 2011/0215018) and Khatib (U.S. Pat. 5,674,626) in further view of Bourdelais (U.S. Pub. 2003/0031851).
Regarding claim 112, Schneider and Khatib are relied upon as described above to disclose a laminate meeting the limitations of claim 1.  Schneider teaches using a relatively stiff material for the polymeric layer, with an elasticity modulus of at least 2500 MPa, see p. 2, [0020], but does not specify the Lorentzen and Wettre stiffness of the laminate label.
Bourdelais describes printed material applied to packages, see p. 1, [0001 and 0002].  Bourdelais teaches that the substrate of the label should have a stiffness of between 20 and 270 millinewtons using a Lorentzen and Wettre stiffness tester Model 16D to allow for efficient transport, forming, and application to a package.  Below this range, the label substrates cannot be efficiently formed around a forming collar, and above this range requires the use of more expensive adhesives to bend the substrate around a radius for machine processing.  See p. 4, [0035].
Schneider, Khatib, and Bourdelais are analogous because they are similar in structure and function, as each discloses printed labels to be applied to substrates.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a laminated label having a stiffness within the range specified in Bourdelais in order to arrive at the claimed invention, as Bourdelais teaches that substrate stiffnesses within this range allow for efficient processing of the label without requiring more expensive high performance adhesives.  See p. 4, [0035].

Claims 73, 113, and 115 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (U.S. Pub. 2011/0215018) and Khatib (U.S. Pat. 5,674,626) in further view of Fouquay (U.S. Pub. 2010/0092703).
Regarding claim 73, Schneider teaches that the adhesive label may be debonded during washing conditions at temperatures above 50 °C, such as 70 °C or 80 °C, see p. 1, [0007] and p. 2, [0018]. However, Schneider does not also specify that the washing liquid is an aqueous alkaline solution.
Fouquay an adhesive composition for a dembondable self-adhesive label, see title and abstract. Fouquay teaches that the adhesive label may be debonded from an article by immersing the labeled article in a basic aqueous solution at high temperature, see p. 1, [0014]. This corresponds to an aqueous alkaline solution as claimed.  Fouquay also describes using an aqueous solution with pH 12 at 80 °C for debonding, which corresponds to the temperature of at least 50 °C as claimed as well as teaching an aqueous alkaline solution as claimed.
Schneider, Khatib, and Fouquay are analogous because they each disclose laminate printed label materials which are debondable upon exposure to a washing liquid at elevated temperature.
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ an aqueous alkaline washing liquid above 50 °C to debond the adhesive label to arrive at the claimed invention, as Fouquay teaches that such conditions allow for the label to be rapidly and completely debonded from the labeled article, see p. 1, [0014].
Regarding claim 113, Schneider teaches that the adhesive label may be debonded during washing conditions at temperatures above 50 °C, see p. 1, [0007]. Fouquay is relied upon as described above to disclose labels removable at the claimed washing conditions.
Regarding claim 115, Khatib shows in FIGS 4-6 that the labels have been cut into rectangular (quadrate) shapes, but teaches that the individual labels may be cut into any shape, see col. 6, lines 35-42.  This allows for square shapes as well as round, angular, and elliptical shapes as claimed.  It would have been obvious to cut the label into a different shape as desired for the design of the label.


RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 16 October 2020 regarding the 35 U.S.C. § 103 rejection of claims 1, 35, 36, 41, 42, 47, 109, and 114 of record over Schneider (U.S. Pub. 2011/0215018) in view of Khatib (U.S. Pat. 5,674,626)  have been carefully considered but are deemed unpersuasive.
Applicant argue that neither Schneider nor Khatib disclose machine-dispensable labels which are required by the claims.
The Examiner is not persuaded.  The limitation of the “…labels wound into a roll for dispensing with a dispensing machine” is directed to the intended use of the laminate and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed III).
Applicant argues that a skilled artisan would recognize that labels suitable for dispensing by machine face particular challenges that may not be encountered in other applications, see p. 12 of the remarks.  However, the claims do not refer to any property or functional requirement of the labels which is specific to machine dispensing.  Thus there is nothing in the claims which recites or implies a specific structural difference between the claimed invention (which is intended for dispensing with a dispensing machine) and the prior art (which labels is not dispensed by machine).
Applicant further argues on p. 13 that there are other options for separating the individual labels in a dispensing machine, such as a machine which contains means for cutting the bridge between labels or a mechanical effect to tear the labels at the bridge.  However, such limitations are not present in the recited claims.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a dispensing machine having several means for separating labels from the laminate are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s remarks on p. 14-15 refer to limitations which are either not recited in the claims, or are recited in the claims but are already taught in the prior art as described in the rejections above.  Applicant's arguments at p. 16 describe how the prior art does not specify automated methods of separating the labels.  However, as discussed above, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  See MPEP § 2111.02.  No such structural difference is recited in the claims.
Applicants further allege unexpected results of improved washability due to the enhanced mechanical properties, see p. 15 or the remarks.  However, applicant has not provided evidence to demonstrate such unexpected results, or shown how the claims are commensurate in scope with such evidence.  See generally MPEP § 716.02.  Among the requirements is that the burden is on applicant to establish results which are .
In response to applicant's arguments against the references individually (see p. 16 of the remarks), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
At the bottom of p. 16, applicant argues that Khatib is silent about labels in the form of a continuous label web having a plurality of individual shapes which are precut labels attached to each other by a bridge, when the width of the bridge is smaller than the largest width of an individual shape along the length of the continuous label web.  This argument is not consistent with the reference.  Khatib teaches a continuous label well and roll having a plurality of individual precut labels attached to each other by a web, see FIGS. 4, 5, and 6 and description at col. 6, lines 24-64.  Khatib in FIGS. 5-6 shows an uncut bridge skeletal structure 40 which is outside of the individual labels 36’. As seen in the figures, the width of this bridge is smaller than the largest width of the labels along the roll.
Accordingly, this 35 U.S.C. § 103 rejection is maintained.

Applicant’s arguments in the response filed 16 October 2020 regarding the 35 U.S.C. § 103 rejection of claims 52, 62, and 109-112 of record over Schneider, Khatib, and Patel have been carefully considered but are deemed unpersuasive.

  Applicant also argues at p. 18 that Patel is not combinable with Scheider and Khatib as Patel teaches multi-layer shrink films which are applied using a continuous roll process which is not suitable for linerless labels.  The products are not recyclable products which need to be washed.
The Examiner is not persuaded.  In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. § 103, the reference must be analogous to the claimed invention. A reference is analogous if (1) the reference is from the same field of endeavor as the claimed invention, even if it addresses a different problem, or (2) the reference is reasonably pertinent to the problem faced by the inventor even if it is not in the same field of endeavor as the claimed invention. See MPEP 2141.01(a) and In re Bigio, 381 F.3d 1320, 1325 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).
In this case, the Patel reference describes laminate printed label materials, which is reasonably pertinent to the problem faced by the inventor of a producing a printed linerless face laminate.  Accordingly, Patel is considered to be analogous art.
Applicant argues that the labels of the invention are not intended to shrink when applied, however such a limitation is not recited in the instant claims.  Instead, claim 1 requires that the first and/or second layer comprise a biaxially oriented film and the other layer comprises a non-annealed monoaxially oriented film.  Such a limitation is taught in the references as described above.
 Accordingly, this 35 U.S.C. § 103 rejection is maintained.

Applicant’s arguments in the response filed 16 October 2020 regarding the 35 U.S.C. § 103 rejection of claim 63 of record over Schneider, Khatib, and Mitchell (WO 2012/136895 A1) have been carefully considered but are deemed unpersuasive.
Applicant argues that the additional reference Mitchell does not cure the alleged deficiencies of Schneider and Khatib.  However, Schneider and Khatib are not deficient as described above.
Accordingly, this 35 U.S.C. § 103 rejection is maintained.

Applicant’s arguments in the response filed 16 October 2020 regarding the 35 U.S.C. § 103 rejection of claim 112 of record over Schneider, Khatib, and Bourdelais (WO 2012/136895 A1) have been carefully considered but are deemed unpersuasive.
Applicant argues that the additional reference Bourdelais does not cure the alleged deficiencies of Schneider and Khatib.  However, Schneider and Khatib are not deficient as described above.
Applicant argues on p. 20 of the remarks that the package materials of Bourdelais are intended to pack products and are not present as similar label web laminates as the labels of the present claims.  Additionally, the labels are not linerless but contain a liner which is excluded from the present invention.  Applicant admits that Bourdelais discloses a stiffness of 20-270 mN/m (L&W) for application on a package.
The Examiner is not persuaded.  The stiffness disclosure of Bourdelais clearly teaches a stiffness within the claimed range which is suitable for application of a label to a substrate.  Although Bourdelais does teach the use of a liner, the proposed 
Applicant also argues that the present claims relate to a different process wherein the labels are already printed previously before applying to a dispensing machine, see p. 21 of the remarks.
The Examiner is not persuaded.  The claims are directed to a wash-off removable printed linerless face laminate rather than a process of making such a laminate.  Furthermore, Schneider teaches a printed decorative layer 11b between the second layer 27 and the first layer 19b as described in the rejection above.  Thus, the claim limitation is met.  Bourdelais is not relied upon to change the order of the layers of the laminate of Schneider, only to teach and provide motivation for forming the laminate with a certain stiffness for the purpose of labeling packages.
Applicant’s p. 21 remarks regarding the speed and ease of labeling bottles with a labelling machine are not recited in the present claims.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., labelling at a very high speed of up to 1000 labels/minute) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, this 35 U.S.C. § 103 rejection is maintained.

Applicant’s arguments in the response filed 16 October 2020 regarding the 35 U.S.C. § 103 rejection of claims 73, 113, 115, and 116 of record over Schneider, Khatib, and Fouquay (U.S. Pub. 2010/0092703) have been carefully considered but are deemed unpersuasive.
Applicant argues that the additional reference Fouquay does not cure the alleged deficiencies of Schneider and Khatib.  However, Schneider and Khatib are not deficient as described above.
Regarding claim 116, applicant argues that the bridge of Khatib has the same width as the continuous label web, or is even wider.  The Examiner is not persuaded, as he has interpreted the width of the bridge in Khatib to be the distance between the labels.  See FIG. 5 shown in the rejection above.  Such a bridge is clearly shown to be smaller in width than either the length or width direction of the labels.  Additionally, Khatib teaches that the individual labels may be cut into any shapes, see col. 6, lines 35-42.  Thus the width of the bridge may be adjusted as desired.
Accordingly, this 35 U.S.C. § 103 rejection is maintained.

Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796